IN THE UNITED STATES DISTRICT COURT

  
 

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

v. | iigcR el 4-1

JOSEPH DANIEL ORAN

The United States Attorney charges:
COUNT ONE
From on or about September 7, 2017, continuing up to and including on
or about October 31, 2017, the exact dates unknown, in the County of
Alamance, in the Middle District of North Carolina, JOSEPH DANIEL ORAN,
using any facility and means of interstate commerce, did knowingly attempt to
persuade, induce, entice, and coerce an individual he believed to be a minor, to
engage in any sexual activity for which any person can be charged under North
Carolina state law, that is, indecent liberties with a child (N.C.G.S. § 14-202.1);
in violation of Title 18, United States Code, Section 2422(b).
COUNT TWO
On or about October 31, 2017, in the County of Alamance, in the Middle
District of North Carolina, JOSEPH DANIEL ORAN, having been previously

convicted of a state offense relating to aggravated sexual abuse, sexual abuse, or

Case 1:19-cr-00613-CCE Document1 Filed 11/26/19 Page 1 of 3
my

abusive sexual conduct involving a minor, did knowingly possess child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A),
which had been shipped and transported using any means and facility of
interstate and foreign commerce; in violation of Title 18, United States Code,
Section 2252A(a)(5)(B) and (b)(2).
FORFEITURE ALLEGATION

Upon conviction of Count 2 alleged above, the defendant, JOSEPH
DANIEL ORAN, shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 2253(a)(1) and (a)(3), all visual depictions described in
Title 18, United States Code, Sections 2252A or 2252, and any book, magazine,
periodical, film, videotape, or other matter which contains any such visual
depiction, which was produced, transported, mailed, shipped, or received in
violation of Chapter 110 of the United States Code, and all property, real or
personal, used or intended to be used to commit or promote the commission of
the offense of conviction, including but not limited to the following item

obtained from the defendant on October 31, 2017:

a. One iPhone 68.

Case 1:19-cr-00613-CCE Document1 Filed 11/26/19 Page 2 of 3
All in accordance with Title 18, United States Code, Section 2253, and
Rule 32.2, Federal Rules of Criminal Procedure, and Title 28, United States
Code, Section 2461(c).
DATED: November 26, 2019
BY: MATTHEW G.T. MARTIN

Cc: i
C

BY: ERIC L. IVERSON
Assistant United States Attorney

 

aa

BY: WHETNEY N. SHAFFER

Assistant United States Attorney

 

Case 1:19-cr-00613-CCE Document1 Filed 11/26/19 Page 3 of 3
